Citation Nr: 0906719	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder, to include as secondary to service-connected 
residuals of a chip fracture of C-5 with wedging.  

2.  Entitlement to a rating higher than 10 percent for 
residuals of a right knee injury.  

3.  Entitlement to a compensable rating for residuals of a 
right elbow injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefits sought on appeal.  
The Veteran, who had active service from January 1977 to June 
1977 and July 1978 to August 1979, appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review.

The issues of service connection for a left hand disorder, to 
include as secondary to service-connected residuals of a chip 
fracture of C-5 with wedging, and a rating higher than 10 
percent for residuals of a right knee injury are addressed in 
the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's right elbow does not manifest and is not 
productive of extension of the forearm limited to 45 degrees 
or flexion limited to 100 degrees, or forearm flexion limited 
to 100 degrees and extension to 45 degrees. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
right elbow injury have not been met. 38 U.S.C.A. §§1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.159, 4.1-4.14, 
4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 5099-5206 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in October 2004, March 2006, May 2008 and 
June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced the 
Veteran in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

The Veteran essentially contends that the evaluation assigned 
for his right elbow disability does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

A rating decision dated in July 1980 granted service 
connection for residuals of a right elbow injury and assigned 
a noncompensable evaluation, which has remained in effect to 
the present.  (That rating decision also noted that the 
Veteran's right upper extremity was his major extremity.)  
The Veteran has been rated under Diagnostic Code 5206.  Other 
applicable Codes are Diagnostic Codes 5207 and 5208.  

Under Diagnostic Code 5206, a 10 percent evaluation is 
warranted for flexion of the forearm limited to 100 degrees.  
Under Code 5207, a 10 percent evaluation is warranted for 
extension limited to 45 degrees (or 60 degrees).  Under Code 
5208, a 20 percent evaluation is warranted for forearm 
flexion limited to 100 degrees and extension to 45 degrees.  

The evidence for consideration in assigning an evaluation for 
the Veteran's right elbow disability consists of private and 
VA medical records, including records dated from February 
2002 to October 2008, as well as reports of VA examinations 
specifically afforded the Veteran to assess the severity of 
his disability.  While the VA medical records contain 
complaints associated with the right elbow, the records 
generally do not have the clinical findings necessary to 
evaluate the Veteran's disability of the Schedule for Rating 
Disabilities.  As such, the Board finds that the VA 
examinations have the greater probative value in determining 
the appropriate evaluation for the Veteran's right elbow 
disability.  

On VA examination in December 2004, the Veteran complained 
that his elbow pain interferes in his job as a GSA building 
maintenance mechanic because he is unable to use tools due to 
his elbow and hand.  He reported his right elbow will 
occasionally swell.  In the past year, he missed twenty five 
days of work due to neck, elbow and knee problems.  Physical 
examination shows the Veteran had 0 degrees extension and 
flexion to 145 degrees without pain.  He was nontender and 
has full supination and pronation of the forearm.  X-rays 
show no fracture or dislocation, osseous mineralization was 
normal and enthesophyte was noted in the olecranon process of 
the ulna.  

On VA examination in March 2007, the examiner noted the 
Veteran works for the federal government and was transferred 
to a desk job due to his aches and pains.  The Veteran 
complained of right elbow pain on repetitive motion.  The 
pain radiated down into his hands and sometimes there was 
numbness.  There was no flare-up, no incoordination, excess 
fatigability or lack of endurance.  The Veteran could flex 
with mild pain to 110 degrees and 0 degrees with extension.  
With repetitive motion there was no change in range of 
motion, coordination, fatigue endurance or pain level.  

Based on this record, the Board finds that the criteria 
contemplated for a compensable evaluation have not been met.  
While the Veteran's right elbow manifested some limitation of 
motion, it clearly did not manifest sufficient limitation of 
motion to warrant a compensable rating based on limitation of 
motion set for the in the Diagnostic Codes set forth above.  
More specifically, flexion of the forearm was not limited to 
100 degrees nor was extension limited to 45 degrees.  There 
was also not a combination of limitation of flexion to 100 
degrees and extension to 45 degrees.  In reaching this 
decision the Board has also considered whether a higher 
evaluation may be warranted for additional functional 
impairment due to functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; Deuce v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However no such additional impairment is 
demonstrated in the medical records or the VA examinations.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A compensable rating for residuals of a right elbow injury is 
denied.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that the record reflects 
a need for VA examinations prior to further appellate review.  
In October 2008, the Veteran testified that his right knee 
disability has increased in severity and that he is need of 
surgery.   Since the Veteran's last VA examination in March 
2007, VA progress notes in August 2008, document the 
Veteran's continued complaints of right knee pain, include x-
ray evidence of tricompartmental osteoarthritis and loose 
body of the right knee and show the Veteran was to be 
considered for a walking cane.  As the evidence suggests a 
material change in the Veteran's right knee disability, the 
Board believes that the Veteran should be afforded another VA 
examination to determine the current level of severity of 
residuals of his right knee injury.  

The Veteran contends that he has a left hand disorder that is 
secondary to his service-connected cervical spine disability.  
On VA examination in July 2005, the Veteran had an impression 
of degenerative joint disease of the hands, symptomatic for 
three years, moderate disability with progression.  The 
examiner was of the opinion that it is less likely than not 
that the hand condition is secondary to the service-connected 
residuals of chip fracture of C5 with subsequent C5 wedging.  
A rationale for the opinion was not provided.  On private 
evaluation in July 2005, the examiner indicated that the 
Veteran's problem with his hands is probably from the 
helicopter crash during service.  On VA examination in April 
2006, the Veteran had an impression of traumatic and 
degenerative disc disease of the cervical spine with neck 
pain, right arm radiation and decreased grip in both hands.  
The examiner noted the Veteran's disability was severe with 
progression.  Subsequently, in June 2006, the RO granted 
service connection for radiculopathy of the right upper 
extremity as secondary to the service-connected cervical 
spine disability.  Under these circumstances, the Board is of 
the opinion that the Veteran should be afforded a new VA 
examination to address the etiology of his left hand 
disorder, including whether the disability has been 
aggravated by his service-connected cervical spine 
disability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of all left hand disorders, to 
include degenerative joint disease.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, offer comments and an 
opinion as to the most likely etiology of 
any currently diagnosed left hand 
disorder, to include arthritic change.  
The examiner should offer an opinion as to 
whether the any left hand disorder is 
causally or etiologically related to the 
service-connected residuals of chip 
fracture of C5 with subsequent C5 wedging.  
The examiner should also address whether 
the service connected cervical spine 
disability chronically worsens or 
increases the severity of the left hand 
disability.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  The Veteran should be afforded an 
examination of his right knee to ascertain 
the severity and manifestations of his 
service-connected disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's right knee in detail, including 
the degree of limitation of extension, the 
degree of limitation of flexion, and the 
degree of recurrent subluxation or lateral 
instability.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in 
the alternative, the claims file, must be 
made available to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


